                                                                                                                         Case 2:20-cv-01919-APG-DJA Document 13 Filed 11/17/20 Page 1 of 2



                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        CORY M. FORD, ESQ.
                                                                                                                    3   Nevada Bar No. 15042
                                                                                                                        3005 W. Horizon Ridge Pkwy., #241
                                                                                                                    4   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    5
                                                                                                                        Facsimile: (702) 383-0065
                                                                                                                    6   aml@lagomarsinolaw.com
                                                                                                                        cory@lagomarsinolaw.com
                                                                                                                    7   Attorneys for Plaintiff Angela Evans

                                                                                                                    8                                   UNITED STATES DISTRICT COURT
                                                                                                                    9
                                                                                                                                                           CLARK COUNTY, NEVADA
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10
                                                                                                                        ANGELA EVANS, an individual,                        CASE NO: 2:20-cv-01919-APG-DJA
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11
                                                                                                                                           Plaintiff,                          STIPULATION AND [PROPOSED]
                                                                                                                   12                                                        ORDER TO EXTEND DEADLINE FOR
LAGOMARSINO LAW




                                                                                                                                              vs.                            PLAINTIFF TO FILE HER RESPONSE
                                                                                                                   13
                                                                                                                                                                                TO DEFENDANT NYE COUNTY
                                                                                                                   14   NYE COUNTY SHERIFF’S OFFICE, a                          SHERIFF’S OFFICE’S PARTIAL
                                                                                                                        political subdivision of the State of Nevada;               MOTION TO DISMISS
                                                                                        Telephone (702) 383-2864




                                                                                                                   15   DAVID BORUCHOWITZ, individually,
                                                                                                                                                                                           (First Request)
                                                                                                                   16                     Defendants.
                                                                                                                   17

                                                                                                                   18          WHEREAS Defendant NYE COUNTY SHERIFF’S OFFICE filed its Partial Motion to

                                                                                                                   19   Dismiss (“Motion to Dismiss”) on November 12, 2020 (ECF No. 7).
                                                                                                                   20          Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadline for
                                                                                                                   21
                                                                                                                        Plaintiff to file her Response to Defendant Nye County Sheriff’s Office’s Motion to Dismiss. The
                                                                                                                                                                                    28




                                                                                                                   22
                                                                                                                        current deadline for Plaintiff to respond to the Motion to Dismiss is November 27, 2020. The new
                                                                                                                   23
                                                                                                                        deadline for Plaintiff to respond to the Motion to Dismiss will be December 7, 2020.
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25

                                                                                                                   26   ...

                                                                                                                   27   ...
                                                                                                                   28
                                                                                                                        ...

                                                                                                                                                                  Page 1 of 2
                                                                                                                         Case 2:20-cv-01919-APG-DJA Document 13 Filed 11/17/20 Page 2 of 2



                                                                                                                               This extension is the first request and is not for the purpose of delay but rather because
                                                                                                                    1

                                                                                                                    2   plaintiff’s counsel had unforeseen litigation and administrative issues that have prevented counsel

                                                                                                                    3   from being able to draft the response sooner.

                                                                                                                    4          IT IS SO STIPULATED.
                                                                                                                    5
                                                                                                                        DATED this _____
                                                                                                                                    17th day of November, 2020.           DATED this ____
                                                                                                                                                                                     17th day of November, 2020.
                                                                                                                    6
                                                                                                                        LAGOMARSINO LAW                                   MARQUIS AURBACH COFFING
                                                                                                                    7
                                                                                                                        ______________________________________
                                                                                                                         /s/ Andre M. Lagomarsino                         ______________________________________
                                                                                                                                                                          /s/ James A. Beckstrom
                                                                                                                    8   ANDRE M. LAGOMARSINO, ESQ. (#6711)                CRAIG R. ANDERSON, ESQ. (#6882)
                                                                                                                        CORY M. FORD, ESQ. (#15042)                       JAMES A. BECKSTROM, ESQ. (#14032)
                                                                                                                    9
                                                                                                                        3005 W. Horizon Ridge Pkwy., #241                 10001 Park Run Drive
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   Henderson, Nevada 89052                           Las Vegas, Nevada 89145
                                                                                                                        Telephone: (702) 383-2864                         Telephone: (702) 382-0711
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   Attorneys for Plaintiff Angela Evans              Attorneys for Defendant Nye County
                                                                                                                                                                          Sheriff’s Office & David Boruchowitz
                                                                                                                   12
LAGOMARSINO LAW




                                                                                                                   13

                                                                                                                   14                                                   ORDER
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                               IT IS SO ORDERED.
                                                                                                                   16
                                                                                                                                                             __________________________________________
                                                                                                                   17                                        UNITED STATES DISTRICT COURT JUDGE
                                                                                                                   18
                                                                                                                                                                      November 17, 2020
                                                                                                                                                             Dated: ____________________________________
                                                                                                                   19

                                                                                                                   20

                                                                                                                   21
                                                                                                                                                                                   28




                                                                                                                   22

                                                                                                                   23

                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25

                                                                                                                   26
                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                   Page 2 of 2
